Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3)	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Europe 636 (EP 355636) in view of Miyazaki et al (US 2010/0084062) and Europe 452 (EP 213452).
	Europe 636 discloses a pneumatic tire (e.g. heavy load tire size 10.00-20) having a tread comprising three circumferential grooves separating four ribs [FIGURES 1A, 1B].  The ribs comprise a pair of center ribs and a pair of shoulder ribs.  Each center rib comprises thin notches 4 (sipes) having a width of 0.1 to 1.0 mm.  Each shoulder rib comprises thin notches 5 (sipes) having a width of 0.1 to 1.0 mm.  The pitch of the shoulder sipes 5 is smaller than the pitch of the center sipes 4.  The depth of the shoulder sipes 5 is smaller than the depth of the center sipes 4.  The sipes have a depth 
	As to claims 1-3, it would have been obvious to one of ordinary skill in the art to provide each of the sipes in the ribs of Europe 636's pneumatic tire SUCH THAT each sipe has the claimed chamfered portions and non-chamfered region as claimed and SUCH THAT:
a total projected area Ace of chamfered portions provided in a center region centrally located in the tread portion in the tire lateral direction and each of total projected areas Ash of chamfered portions provided in shoulder regions located on either side of the center region satisfy a relationship Ace < Asu [claim 1],

X times 0.1 < Y < X times 0.3 + 1.0 [claim 2],

Ash - Ace = 10 to 200% Ace [claim 3]

rib in a tread of a pneumatic tire such that the sipe has wide portions 6 ("chamfered portions") on each side of the sipe to ensure both ice braking performance and ice turning performance while increasing dry steering stability performance wherein (a) the wide portions 6 ("chamfered portions") on a leading side of the sipe alternate with wide portions 6 ("chamfered portions") on a trailing side of the sipe such that non-chamfered regions, on which no other chamfered portion exists, are provided opposing the wide portions 6 ("chamfered portions") [FIGURES 3, 4], (b) the width of the sipe is constant below the wide portions 6 ("chamfered portions") [FIGURES 3, 4], (c) the depth D of the wide portion 6 ("chamfered portion") is 0.5 to 4 mm / 7-40% depth H of sipe and (d) in EXAMPLE 1, the sipe has a depth = 6.3 mm and each wide portion ("chamfered portion") has a depth of 2 mm.  In claim 1, "chamfered portion" reads on a wide portion 6 as disclosed by Miyazaki et al.  It is noted, for example, that when Europe 636's sipe has a depth of 6.3 mm (as per Miyazaki et al) and is provided with a wide portion ("chamfered portion") having depth of 2 mm (as per Miyazaki et al), then X times 0.1 < Y < X times 0.3 + 1.0 (claim 1) is satisfied.  It is noted that 0.1 times 6.3 mm = 0.63 mm.  It is noted that 6.3 mm x 0.3 + 1 mm = 2.89 mm.  It is noted that 2.89 mm > 2 mm > 0.63 mm.  It is noted that Europe 636's tire tread inherently has a ground contact region which may be described as being equally divided into three in the tire lateral direction.  Thus, Europe 536 and Miyazaki et al render obvious total projected area Ash (chamfered portions) > total projected area Ace (chamfered portions) in view of (1) Europe 536's teaching that density of sipes in each shoulder region is greater than the density of sipes in the center region and (2) Miyazaki et al's teaching to provide sipes with chamfered portions. 

	As to claim 4, all of Europe 636's ribs comprise sipes.
	As to claim 5, when Europe 636's tire tread is modified by Miyazaki et al as explained above, all chamfered portions are configured by the chamfered portions of the sipes. 
	As to claims 6 and 7, it would have been obvious to one of ordinary skill in the art to provide Europe 636's pneumatic tire SUCH THAT:
a total volume Sce of chamfered portions provided in a center region centrally located in the tread portion in the tire lateral direction and each of total volume Ssh of chamfered portions provided in shoulder regions located on either side of the center region satisfy a relationship Sce > Ssh [claim 6],

Sce - Ssh = 1-10% Sce [claim 7]

SINCE (1) Europe 636 teaches providing the shoulder sipes with a depth less than the depth of the center sipes and (2) Miyazaki et al teaches providing the chamfered portions with a depth of 7 to 40% of the depth of the sipe.
	As to claim 8, see comment for claim 3.
	As to claim 9, see comment for claim 4.

	As to claim 11, see comment for claim 6.
	As to claim 12, see comment for claim 7.
Remarks
4)	Applicant’s arguments with respect to claims 1-12 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
5)	No claim is allowed.
6)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 9, 2022